MEMORANDUM **
Thol Kong, a native and citizen of Cambodia, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision which affirmed the Immigration Judge’s denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and may reverse only if the evidence compels such a result. See INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
Substantial evidence, taken as a whole, supports the BIA’s credibility finding. The evidence does not compel a contrary conclusion. See id. In the absence of credible evidence, Kong has failed to show eligibility for asylum or withholding. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Kong’s request for attorney’s fees is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.